UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13D-2 (Amendment No. 3) ATRICURE, INC. (Name of Issuer) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) 04963C209 (CUSIP Number) September 23, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures previously provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.04963C209 Schedule 13G Page2 of5 Pages 1 Names of Reporting Persons. John F. White James F. Rice Kenneth L. Wolfe Foster L. Aborn Kairos Partners III Limited Partnership 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization John F. White United States James F. Rice United States Kenneth L. Wolfe United States Foster L. Aborn United States Kairos Partners III Limited Partnership Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power John F. White 0 shares James F. Rice 0 shares Kenneth L. Wolfe 0 shares Foster L. Aborn 0 shares Kairos Partners III Limited Partnership 0 shares 6Shared Voting Power* John F. White 200,025 shares James F. Rice 200,025shares Kenneth L. Wolfe 200,025shares Foster L. Aborn 200,025 shares Kairos Partners III Limited Partnership 200,025 shares Refer to Item 4 below. 7Sole Dispositive Power John F. White 0 shares James F. Rice 0 shares Kenneth L. Wolfe 0 shares Foster L. Aborn 0 shares Kairos Partners III Limited Partnership 0 shares 8Shared Dispositive Power John F. White 200,025 shares James F. Rice 200,025 shares Kenneth L. Wolfe 200,025 shares Foster L. Aborn 200,025 shares Kairos Partners III Limited Partnership 200,025 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person John F. White 200,025 shares James F. Rice 200,025 shares Kenneth L. Wolfe 200,025 shares Foster L. Aborn 200,025 shares Kairos Partners III Limited Partnership 200,025 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9)** John F. White 1.29% James F. Rice 1.29% Kenneth L. Wolfe 1.29% Foster L. Aborn 1.29% Kairos Partners III Limited Partnership 1.29% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) John F. White IN James F. Rice IN Kenneth L. Wolfe IN Foster L. Aborn IN Kairos Partners III Limited Partnership PN *All share numbers and ownership percentages reported herein are as of September 23, 2010. ** All ownership percentages reported herein are based on 15,562,949 shares of Common Stock issued and outstanding as of August 6, 2010, as reported by the issuer in its Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on August 10, 2010. CUSIP NO.04963C209 Schedule 13G Page3of5 Pages Item1. (a) Name of Issuer AtriCure, Inc. (b) Address of Issuer's Principal Executive Offices 6217 Centre Park Drive, West Chester, OH 45069 Item2. (a) Name of Person Filing John F. White James F. Rice Kenneth L. Wolfe Foster L. Aborn Kairos Partners III Limited Partnership (b) Address of Principal Business Office or, if none, Residence The address of the principal business office of each of the Reporting Persons is 600 Longwater Drive, Suite 204, Norwell, MA 02061. (c) Citizenship John F. White United States citizen James F. Rice United States citizen Kenneth L. Wolfe United States citizen Foster L. Aborn United States citizen Kairos Partners III Limited Partnership Delaware limited partnership (d) Title of Class of Securities Common Stock, par value $0.001 per share (e) CUSIP Number 04963C209 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8)’ (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(K); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item4. Ownership*** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned John F. White 200,025 shares James F. Rice 200,025 shares Kenneth L. Wolfe 200,025 shares Foster L. Aborn 200,025 shares Kairos Partners III Limited Partnership 200,025 shares (b) Percent of Class John F. White 1.29% James F. Rice 1.29% Kenneth L. Wolfe 1.29% Foster L. Aborn 1.29% Kairos Partners III Limited Partnership 1.29% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote John F. White 0 shares James F. Rice 0 shares Kenneth L. Wolfe 0 shares Foster L. Aborn 0 shares Kairos Partners III Limited Partnership 0 shares (ii) shared power to vote or to direct the vote John F. White 200,025 shares James F. Rice 200,025 shares Kenneth L. Wolfe 200,025 shares Foster L. Aborn 200,025 shares Kairos Partners III Limited Partnership 200,025 shares (iii) sole power to dispose or to direct the disposition of John F. White 0 shares James F. Rice 0 shares Kenneth L. Wolfe 0 shares Foster L. Aborn 0 shares Kairos Partners III Limited Partnership 0 shares (iv) shared power to dispose or to direct the disposition of John F. White 200,025 shares James F. Rice 200,025 shares Kenneth L. Wolfe 200,025 shares Foster L. Aborn 200,025 shares Kairos Partners III Limited Partnership 200,025 shares *** Shares reported herein as beneficially owned by Messrs. White, Rice, Wolfe and Aborn represent shares held by Kairos Partners III Limited Partnership (the "Partnership").Each of Messrs. White, Rice, Wolfe and Aborn is a member of the investment committee of the Partnership.Such committee has voting and investment power over the shares reported herein. CUSIP NO.04963C209 Schedule 13G Page4of 5 Pages Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO.04963C209 Schedule 13G Page5of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date: October 4, 2010 JOHN F. WHITE /s/ John F.White John F. White JAMES F. RICE /s/ James F. Rice James F. Rice KENNETH L. WOLFE /s/ Kenneth L. Wolfe Kenneth L. Wolfe FOSTER L. ABORN /s/ Foster L. Aborn Foster L. Aborn KAIROS PARTNERS III LIMITED PARTNERSHIP By: KAIROS III LLC, its General Partner By: KAIROS MASTER GP LLC, its Sole Member By: /s/ John F. White John F. White Voting Member
